Title: To George Washington from Robert Hanson Harrison, 6 April 1780
From: Harrison, Robert Hanson
To: Washington, George


          
            Dr sir
            April 6th 1780
          
          On looking over the papers transmitted by Mr L. Washington in his letter of the 15th of March—he seems not to have stated his collections so clearly and methodically as might have been wished. He has omitted to set down the particular dates when the payments he received were made, which should have been specified. Nor will the credits of interest for the several terms mentioned in the List, with the payment of each Bond, without shewing the times of payment, be satisf⟨ac⟩tory to the Court of Chancery—as any Errors which might have happened in the calculation of interest, could only be rectified or the propriety of the credits ascertained, by a comparative view of the dates of the Bonds—when they were payable—and of the time the money was received. It seems to me that it will be necessary to obtain a new state from him as soon as it can be done, shewing the Disbursements and applications of the Money he has received on the one side—and on the other the sums which have been paid—by whoom and the dates when. This state should probably, have a more particular title or Head to it than the One sent, in order to shew more precisely, that the money received on Account of Colo. Mercer & His Mortgagees and on Bonds taken for the sales of His Estate under the Interloculary Decree of the Genl Court for the purpose, in Novr 1773; for these debts being their property, the papers respecting them in point of propriety—and also for certain prudential considerations which will readily occur, cannot be well too discriptive of the fact. I would therefore recommend a Title to the State of the Collections and Disbursements nearly of the form in the Inclosure No. 1—and the Collections of the money to be entered as exemplified there. Mr Washington must sign it at the Foot.
          It will be requisite for Mr Washington to Sign the Certificate drawn at the conclusion of the Sales No. 2—and also to make out and sign a new List of the Bonds in His Hands with the following Title to it. List of Bonds payable to—AB & CD—that is Colo. Tayloe & yourself (the Names of the Obligees—giving them the discriptions mentioned in the Bonds) remaining in the Hands of Lund Washington which were taken on the Sale of Colo. George Mercers Estate in 1774 under an Interlocutory Decree of the Honourable the Genl Court in November 1773 in the suit, Gravat Wrougton & Mercer plffs, against James Mercer and Others Defendants.
          A particular Account of the Sales in Loudon should be made out—and certified like that of the Sales in Frederick if it can be done.
          And as in occasional correspondancies respecting the management

of the suit in the Genl Court it may be necessary to recur to these papers from time to time it will be advisable to obtain from Mr Washington Duplicates of the whole, as from a collected state of the whole transactions more system & consistency may be preserved in conducting the business. I am Dr sir with great regard Yours—
          
            (signed[)] R. H. Harrison
          
          
            P.s. If the power of Attorney from Gravat Wrougton & Mercer can be got at—a Copy of it might be serviceable.
          
        